Citation Nr: 0405868	
Decision Date: 03/04/04    Archive Date: 03/19/04

DOCKET NO.  03-14 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Cleveland, Ohio


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel




INTRODUCTION

The veteran, who died in December 1999, served on active 
duty from March 1993 to September 1998.  The appellant is 
his surviving spouse.

This matter came to the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision by 
the Department of Veterans Affairs (VA) Regional Office 
(RO) in Cleveland, Ohio.


FINDINGS OF FACT

1.  Fifteen months after service, the veteran died as the 
result of hypertensive vascular disease.  

2.  A significant condition contributing to the veteran's 
death but not resulting in the underlying cause was 
arteriosclerotic heart disease.  

3.  Arteriosclerotic heart disease was first manifested 
in service.


CONCLUSIONS OF LAW

1.  The veteran's arteriosclerotic heart disease was the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.1023.159, 3.303 (2003). 

2.  A service-connected disability caused or materially 
or substantially contributed to the veteran's death.  
38 U.S.C.A. §§ 1310, 5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.159, 3.312 (2003).

REASONS AND BASES FOR FINDING AND CONCLUSIONS

The appellant seeks service connection for the cause of 
the veteran's death.  She contends that veteran's fatal 
heart disorder was first manifested in service and that 
it contributed materially and substantially to his death.  
Therefore, she maintains that she is entitled to VA 
dependency and indemnity compensation and to VA burial 
benefits.

The VA has a statutory duty to assist the appellant in 
the development of her claim.  This includes, but is not 
limited to, a duty to notify her of the information and 
evidence necessary to substantiate a claim for VA 
benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  
After reviewing the record, the Board finds that the VA 
has met that duty.  

The death of a veteran will be considered to have been 
due to a service-connected disability when the evidence 
establishes that such disability was either the principal 
or a contributory cause of death.  To establish service 
connection for the cause of the veteran's death, the 
evidence must show that disability incurred in or 
aggravated by service either caused or contributed 
substantially or materially to cause death.  For a 
service connected disability to be the cause of death, it 
must singly or with some other condition be the immediate 
or underlying cause, or be etiologically related.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

Service connection connotes many factors, but basically, 
it means that the facts, shown by the evidence, 
established that a particular disease or injury resulting 
in disability was incurred coincident with active 
military, naval, or air service, or, if preexisting such 
service, was aggravated therein.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303(a).  For the showing of chronic disease 
in service there is required a combination of 
manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word chronic.  When the disease 
identity is established, there is no requirement of 
evidentiary showing of continuity.  Continuity of 
symptomatology is required only where the condition noted 
during service (or in the presumptive period) is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required 
to support the claim.  38 C.F.R. § 3.303(b).  Even if the 
disease at issue is initially diagnosed after the 
veteran's discharge from service, service connection may 
still be granted when all of the evidence establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

In determining whether service connection is warranted 
for a particular disability, there must be competent 
evidence of current disability (generally, a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a 
nexus between the in-service injury or disease and the 
current disability (medical evidence).  Caluza v. Brown, 
7 Vet. App. 498, 506 (1995).

Where a veteran who served for ninety (90) days or more 
during a period of war (or during peacetime service after 
December 31, 1946) develops certain chronic conditions, 
such as cardiovascular disease, to a degree of 10 percent 
or more within one year from separation from service, 
such diseases may be presumed to have been incurred in 
service even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A §§ 1101, 1112; 
38 C.F.R. §§ 3.307, 3.309.  This presumption is 
rebuttable by affirmative evidence to the contrary.  See 
38 U.S.C.A. § 1113; 38 C.F.R. § 3.307.

When any veteran dies after December 31, 1956, from a 
service-connected or compensable disability, the VA shall 
pay dependency and indemnity compensation to such 
veteran's surviving spouse, children, and parents.  
38 U.S.C.A. § 1310 (West 2002).  An amount may also be 
paid toward the veteran's funeral and burial expenses 
including the cost of transporting the body to the place 
of burial.  38 U.S.C.A. § 2307 (West 2002); 38 C.F.R. 
§§ 3.1601 - 3.1610 (2003).

The death certificate shows that at the age of 25, 
approximately fifteen months after his separation from 
service, the veteran died as a result of hypertensive 
cardiovascular disease.  A significant condition 
contributing to death but not resulting in the underlying 
cause was arteriosclerotic heart disease.  Such findings 
were confirmed by an autopsy in July 2000.  At the time 
of veteran's death, service connection was not in effect 
for any disability.  

A review of the claims file is negative for any evidence 
of cardiovascular disease prior to service.  Indeed, 
during the veteran's his January 1993 service entrance 
examination, his heart and vascular system were found to 
be normal, and his blood pressure was 100/66.  Although 
the veteran did not have a diagnosis of hypertensive 
cardiovascular disease until the time of his death, his 
service medical records contain at least a half dozen 
isolated readings which are compatible with elevated 
blood pressure under VA criteria (e.g. 148/110 in July 
1993; 164/90 in December 1997; and 154/94 in January 
1998).  38 C.F.R. § 4.104, Diagnostic Code 7101, Note 2 
(2003).  Similarly, the veteran did not have a diagnosis 
of arteriosclerotic heart disease in service.  His 
service medical records show, however, that in January 
1998, he had elevated triglyceride readings and 
hyperlipidemia.  Indeed, his cholesterol readings were so 
high at that time that he was started on medication.  

In March 2002, pursuant to a request from the RO, a VA 
physician reviewed the veteran's claims file.  The 
reviewer noted that hyperlipidemia could be associated 
with atherosclerotic heart disease; however, he or she 
did not know if there was any relationship between the 
hyperlipidemia and hypertensive cardiovascular disease.  
In a subsequent notation, a VA physician stated that 
there was no relationship between the veteran's cause of 
death and his service-connected condition.  Not only was 
such statement unsupported by the physician's rationale, 
the reference to a service-connected condition was 
incorrect.  Such deficiencies tend to undermine the 
validity of the conclusion; and, therefore, the Board 
gives minimal evidentiary weight to that statement.

In December 2003, however, a private physician at the 
Washington Hospital Center concluded that it was at least 
as likely as not that the veteran's hyperlipidemia in 
service contributed significantly to the development of 
his fatal arteriosclerotic heart disease.  The physician 
noted that the veteran's medication had been ineffective 
in reducing his hyperlipidemia in service and that at the 
time of his death atheromatous plaques had resulted in 30 
to 50 percent occlusion of the three coronary arteries.  
Not only did the physician's statement follow a review of 
the record, the rationale was set forth.  Accordingly, 
the Board places greater evidentiary weight on that 
conclusion.  At the very least, such conclusion places 
the evidence in relative equipoise.  That is, it creates 
an approximate balance of evidence both for and against 
the appellant's claim that the fatal arteriosclerotic 
heart disease was first manifested in service.  Under 
such circumstances, all reasonable doubt is resolved in 
favor of the veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.  

In light of the foregoing, there is a rational basis to 
conclude that service connection is warranted for the 
cause of the veteran's death.  As such, the appellant is 
entitled to the attendant VA dependency and indemnity 
compensation and burial benefits.  




ORDER

Entitlement to service connection for the cause of the 
veteran's death is granted.



	                        
____________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



